Citation Nr: 1003428	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	The appellant's daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The appellant maintains that her husband, who died in 
February 2003, had recognized service with the United States 
Armed Forces.  Consequently, the appellant contends that she 
is eligible for VA death benefits.  She has designated her 
daughter with power of attorney to represent her in this 
matter in accordance with the requirements of 38 C.F.R. § 
14.630 (2009).

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2008 decision letter by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, in which the RO declined to 
reopen a claim for basic eligibility for VA death benefits.  
In April 2008, the appellant timely filed a Notice of 
Disagreement (NOD).  Subsequently, in June 2008, the RO 
provided a Statement of the Case (SOC), and thereafter, in 
September 2008, the appellant timely filed a substantive 
appeal.    

In an August 2009 decision, the Board reopened the 
appellant's claim for basic eligibility for VA death benefits 
and remanded the underlying claim to the RO for additional 
development.  The purposes of this remand have been met and 
the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).








FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising her of whose specific 
responsibility, hers or VA's, it is for obtaining the 
supporting evidence, and giving her an opportunity to submit 
any relevant evidence in her possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  In order for the United 
States Court of Appeals for Veterans Claims (Court) to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) ("Pelegrini II"); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The Court has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Moreover, VA's General Counsel has held that the notice and 
duty to assist provisions of the VCAA are not applicable to a 
claim, as here, where it cannot be substantiated because 
there is no legal basis for it, or because the undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2009).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal. Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

Legal Criteria

The appellant contends that she is eligible for death 
benefits.

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).

For VA purposes, "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under § 14 of Public Law 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and 
(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies with the relevant service 
department, not with VA.  Soria, supra.  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, supra.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Analysis

In September 1977, prior to the death of the appellant's 
spouse, the RO contacted the NPRC in order to verify the 
appellant's spouse's service.  In a return response from the 
NPRC, dated in October 1977, the NPRC certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In February 2003, the appellant's spouse died.  In November 
2005, the appellant filed her original application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse, based on her alleged 
status as the surviving spouse of a "veteran."

The appellant submitted a copy of a certification of the 
General Headquarters of the Armed Forces of the Philippines 
Office of the Adjutant General, in which it was indicated 
that the appellant's spouse served in the USAFFE from 
February 2, 1942 to August 28, 1945.  

The appellant also submitted a copy of her deceased husband's 
Affidavit for Philippine Army Personnel, dated in November 
1945.  In the Affidavit, it was noted that the appellant's 
spouse was inducted into the USAFFE on February 2, 1942.  It 
was further reported that from February 3, 1942 to May 6, 
1942, the appellant's spouse was with "Kalina Co. P.C.," 
and that from May 7, 1942 to August 13, 1945, he was a 
civilian (farmer).  In addition, from August 14, 1945 to 
August 27, 1945, he was in "casual" status, and he was 
processed on August 28, 1945.  It was also noted that he 
served with "Hq Service Co., 3d Engr. Combat Bn."

By an August 2009 decision, the Board remanded this case.  At 
that time, the Board recognized that the NPRC had certified 
that the appellant's husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
However, the United States Court of Appeals for the Federal 
Circuit held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 
2008) that, in Dependency and Indemnity Compensation claims 
where service department certification of a Veteran's active 
service is required, an appellant is entitled to submit and 
receive consideration of new evidence concerning such service 
by the relevant service department.  The Federal Circuit in 
Capellan further held that it was a violation of VA's duty to 
assist not to request service department review of additional 
or new documents or evidence provided by an appellant 
concerning a Veteran's active service after the initial 
service department certification.  See Capellan, 539 F.3d at 
1380-81.  Thus, given that there was no indication that the 
NPRC had been provided a copy of the November 1945 Affidavit 
for Philippine Army Personnel, the Board remanded this case 
and directed the RO to contact the NPRC and make a new 
request for verification of the appellant's spouse's alleged 
service from February 1942 to August 1945.  Specifically, the 
RO was requested to provide the NPRC a copy of the Affidavit 
for Philippine Army Personnel, dated in November 1945, and 
any other relevant records in the claims file.    

In August 2009, the RO requested verification of service from 
the NPRC.  The RO provided copies of the November 1945 
Affidavit for Philippine Army Personnel and the certification 
of the General Headquarters of the Armed Forces of the 
Philippines Office of the Adjutant General, to the NPRC for 
review.  In the October 2009 return response, the NPRC 
reported that the appellant's deceased spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

In light of the above, the copies of the November 1945 
Affidavit for Philippine Army Personnel and the certification 
of the General Headquarters of the Armed Forces of the 
Philippines Office of the Adjutant General, submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as these are not 
official documents of the appropriate United States service 
department, and are without the official seal.  The documents 
therefore are not acceptable as verification of the 
appellant's deceased spouse's service for the purpose of 
receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements for death 
benefits, and the claim must be denied based upon a lack of 
entitlement under the law.


ORDER

Basic eligibility for the receipt of death benefits is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


